Election/Restriction
EXEMINER”S SUMMARY OF RECORD
	Upon further review, the restriction requirement discussed with the applicant on 10/13/2021 was not complete.  During that interview the applicant elected Group I directed to a joint actuator assembly without travers covered by claims 1-3, 5-7, and 9-19.  This election is recognized, but it did not address the different species of joint actuator assemblies.  Accordingly the following election of species is required.  
	Additionally the applicant is advised that in their current form the claims are riddled with improper multiple dependent claims.  Specifically multiple dependent claims cannot depend upon other multiple dependent claims and they should refer to the previous claims in alternative form “in any one of claims ….”

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 



The species are as follows: 
Species A the joint actuator assemble shown in Figures 12-17 having the first version of a cable reel (having outer ratcheting assemblies 68), second gears (smaller and closer to the cable reel), and third stage reducer (dual path).
Species B the joint actuator assemble shown in Figures 18-20 having the second version of a cable reel (no outer ratcheting and additional elongated openings), second gears (larger gears spaced further away from cable reel), and third stage reducer (single loop chain). 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  currently no claims are considered generic
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of “A joint actuator assembly comprising: a motor that drives a joint connector for driving a joint of a mobility device; a first stage of speed reduction connected to an output shaft of the motor for providing a speed reduction of the motor output; a second stage of speed reduction linked to an output of the first stage of speed reduction for providing a speed reduction relative to the output of the first stage; and a third stage of speed reduction linked to an output of the second stage of speed reduction for providing a speed reduction relative to the output of the second stage; wherein the first, second, and third stages operate as a three-stage transmission to provide the output that drives the joint connector.”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi et al. (U.S. Publication 2016/0016307 hereinafter Choi). 
Choi discloses a joint actuator assembly comprising: a motor (Fig. 5, [0087]: driving source 120 is a motor) that drives a joint connector (Figs. 5 and 6: supporting module connection portion 140) for driving a joint ([0069]: joint member 42; Figure 6, [0107]: via second combination portions 43 of the joint member 42) of a mobility device (Fig. 1, [0049]: motion assistance apparatus 10); a first stage of speed reduction ([0091]: first decelerating gear 132) connected to an output shaft of the motor ([0087]: driving gear 122 of the driving source 120) for providing a speed reduction of the motor output; a second stage of speed reduction (Fig. 5, [0091]: second decelerating gear 134) linked to an output of the first stage of speed reduction for providing a speed reduction relative to the output of the first stage (Figures 5 and 6 shown this connection and configuration, "decelerating gear"); and a third stage of speed reduction ([0091]: third deceleration gear 135) linked to an output of the second stage of speed reduction for providing a speed reduction relative to the output of the second stage (Figures 5 and 6 shown this connection and configuration, "decelerating gear"); wherein the first, second, and third stages operate as a three-stage transmission (Figures 5 and 6 shown this configuration) to provide the output that drives the joint connector (Fig. 6, [0084], [0091]: the supporting module connecting portion 140 is connected to the driving source and the decelerating gears 132, 134 and 135).
A telephone call was made to Lawrence Drasner on 07/15/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774